Filed 10/2/20 Brown v. Cal. Unemployment Ins. Appeals Bd. CA1/4
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                        FIRST APPELLATE DISTRICT
                                                   DIVISION FOUR


 MARK A. BROWN,
           Plaintiff and Appellant,
                                                                       A155388
 v.
 CALIFORNIA UNEMPLOYMENT                                               (City & County of San Francisco
 INSURANCE APPEALS BOARD et al.,                                       Super. Ct. No. CPF-12-512499)
           Defendants and Respondents.


         Plaintiff Mark Brown challenges for the second time on appeal the calculation of
interest to which he is entitled on his award for wrongfully withheld unemployment
insurance benefits. Defendants Employment Development Department (the department)
and the California Unemployment Insurance Appeals Board contend that all issues
regarding the calculation of interest were finally resolved in this court’s prior decision in
Brown v. California Unemployment Ins. Appeals Bd. (2018) 20 Cal. App. 5th 1107
(Brown). We agree that our prior decision determined all relevant issues pertaining to the
calculation of interest. Accordingly, we shall affirm the order denying Brown’s motion
which sought to compel calculation of interest in a manner different from previously
directed by this court.
                                                       Background
         In 2013, Brown successfully petitioned for a peremptory writ of administrative
mandate directing defendants to “immediately” pay Brown “the unemployment insurance
benefits that were withheld in the administrative proceedings in this matter plus interest
on those benefits.” The trial court directed the parties to “meet and confer as to the


                                                               1
amount of the award and the method of compliance” and retained jurisdiction to “fully
resolve this matter.”
         By April 2014, the department had paid Brown more than $28,000 in benefits,
including 10 percent interest on each withheld payment.
         In October 2014, Brown filed a motion to enforce the writ claiming, among other
things, that the department had underpaid interest by “refus[ing] to apply the rule that
payments apply first to accrued interest, and interest continues to run on the resulting
balance.” In response, defendants argued that the department had actually overpaid
interest. Defendants explained, “For judgments against the state, interest is not due for
180 days and is only payable at the rate of 7 percent. (Gov. Code, § 965.5, subds. (a) &
(c).)[1] As soon as the court issued the writ and [the department] began paying principal, it
paid interest, as well. [The department] did not take advantage of its right to wait 180
days to pay interest, and has paid interest at 10 percent rather than 7 percent, and has
therefore overpaid its interest obligation.” The trial court agreed that interest accrued at
only 7 percent, so that the EDD had “overpaid, rather than underpaid, interest due”
Brown. The trial court directed that the overpayment be subtracted from any outstanding
payments but that Brown should not be required to repay any of the overpaid interest.
Brown timely appealed the enforcement order.
         In our prior decision, this court reversed the interest portion of the enforcement
order and remanded for recalculation. We held that under Civil Code section 3289,
subdivision (b), Brown was entitled to prejudgment interest at the rate of 10 percent from
the time the payments became due until the writ was entered in May 2013. (Brown,
supra, 20 Cal.App.5th at pp. 1116-1118.) Thereafter, Brown was entitled to postjudgment
interest at the rate of 7 percent beginning 180 days after entry of the writ. (Id. at p. 1120,
citing § 965.5, subd. (c) [“Interest on the amount of a judgment or settlement for the
payment of moneys against the state shall commence to accrue 180 days from the date of



         1
             All further statutory references are to the Government Code unless otherwise
noted.

                                                2
the final judgment or settlement.”]; Cal. Const., art. XV, § 1 [“In the absence of the
setting of such rate by the Legislature, the rate of interest on any judgment rendered in
any court of the state shall be 7 percent per annum.”].)
          On remand, the department’s forensic accountant calculated the interest due based
on this court’s decision and determined that the department overpaid Brown by
$1,182.37. Brown disagreed and filed a second motion to enforce the writ, claiming that
the department owed him more than a thousand dollars in additional interest. He argued
that interest should be calculated at a rate of 10 percent until the payments were made and
that the 180-day waiting period imposed by section 965.5, subdivision (c) is not
applicable. The court denied Brown’s motion, holding that the matter had been resolved
in this court’s prior decision by which it was bound.
          Brown timely filed a notice of appeal.
                                           Discussion
          The law of the case doctrine provides that “ ‘[w]here an appellate court states a
rule of law necessary to its decision, such rule “ ‘must be adhered to’ ” in any
“ ‘subsequent appeal’ ” in the same case, even where the former decision appears to be
“ ‘erroneous.’ ” ’ [Citations.] Thus, the law-of-the-case doctrine ‘prevents the parties
from seeking appellate reconsideration of an already decided issue in the same case
absent some significant change in circumstances.’ ” (People v. Boyer (2006) 38 Cal. 4th
412, 441.) The doctrine, however, “is one of procedure, not jurisdiction, and it will not be
applied ‘where its application will result in an unjust decision, e.g., where there has been
a “manifest misapplication of existing principles resulting in substantial injustice.” ’ ”
(Ibid.)
          Here, as set forth above, this court previously decided that Brown was due
prejudgment interest at the rate of 10 percent until the May 23, 2013 writ was entered and
that beginning 180 days after entry of the writ, Brown was entitled to postjudgment
interest at the rate of 7 percent. (Brown, supra, 20 Cal.App.5th at pp. 1116, 1120.) On
appeal, Brown argues that the writ was not a final judgment so that he was entitled to
prejudgment interest until the payments were made and alternatively, that if the writ was


                                                3
a final judgment, the 180 day waiting period in section 965.5 is inapplicable to these
proceedings.
       Initially, Brown contends that the only binding determination made in this court’s
prior opinion is that prejudgment interest should be calculated at 10 percent. The rest, he
suggests, is dicta and subject to reconsideration. We disagree. Our prior opinion
explicitly held that 7 percent interest on the unpaid balance should begin to accrue 180
days after entry of the writ. That determination was intrinsically part of this court’s
determination of the “correct rate of interest to be applied after a court determines that
unemployment benefits have been wrongly withheld.” (Brown, supra, 20 Cal.App.5th at
p. 1111.)
       We also reject Brown’s argument that this court’s prior determination that the May
2013 writ was a final judgment is subject to reconsideration because it has been
undermined by intervening decisions. (Davidson v. Superior Court (1999) 70
Cal. App. 4th 514, 530 [“ ‘ “[W]here the controlling rules of law have been altered or
clarified in the interval . . . and adherence to the previous decision would result in
defeating a just cause, it has been held that the court will not hesitate to reconsider its
prior determination.” ’ ” (Italics omitted.)].) Citing County of Los Angeles v. Los Angeles
County Civil Service Com. (2018) 22 Cal. App. 5th 174, Brown argues that the writ was
not a final judgment because the court ordered further proceedings to fix the amount of
the payments and retained jurisdiction to finally resolve the matter. But County of Los
Angeles did not alter existing law. It merely applied existing law to the circumstances
before it. In that case, the court found that the trial court’s order remanding proceedings
to the Civil Service Commission to determine discipline of a county employee was an
interlocutory order. The order was not appealable because the trial court deferred
deciding whether the commission abused its discretion until after the Commission had
reconsidered the matter. (Id. at pp. 184-187, citing Dhillon v. John Muir Health (2017) 2
Cal. 5th 1109, 1115 [“ ‘ “It is not the form of the decree but the substance and effect of
the adjudication which is determinative. As a general test, which must be adapted to the
particular circumstances of the individual case, it may be said that where no issue is left


                                               4
for future consideration except the fact of compliance or noncompliance with the terms of
the first decree, that decree is final, but where anything further in the nature of judicial
action on the part of the court is essential to a final determination of the rights of the
parties, the decree is interlocutory.” ’ ”].) Here, the court found that “although further
efforts at enforcement may subsequently have been required in this case, the writ and
related order were ‘the final determination of the rights of the parties’ and therefore a
judgment.” (Brown, supra, 20 Cal.App.5th at p. 1120.) There is no basis on which to
reconsider this ruling.
       Brown argues next that even if he is bound by the determination that the writ was
a final judgment, the court did not determine that it was a final money judgment for
purposes of postjudgment interest. However, whether the May 2013 writ was a final
judgment for purposes of postjudgment interest was clearly raised, briefed and decided in
the prior appeal. It is simply too late for Brown to assert otherwise. There is no reason
for this court to reconsider whether the May 2013 writ constituted a final judgment for
the purpose of awarding postjudgment interest.2
       Turning to the applicability of the section 965.5 to the present proceedings, Brown
contends that he is not bound by this court’s prior decision because the matter was not
briefed and was decided “without an opportunity for supplemental briefing as required by
section 68081.” While section 965.5 was not addressed in the appellate briefing, it was
raised and relied on by defendants in the trial court proceedings that led to the prior



       2 Moreover, nothing in United Educators of San Francisco, etc. v.
California Unemployment Ins. Appeals Bd. (2020) 8 Cal. 5th 805, which
Brown emphasized at oral argument, justifies reconsideration of our prior
decision. In that case the Supreme Court held that issue preclusion did not
bar reconsideration of a legal issue decided in prior litigation “ ‘if the public
interest requires that relitigation not be foreclosed.’ ” (Id. at p. 812.) Not only
was the procedural posture there very different⸺referring to a decision in
prior litigation rather than in the same proceedings⸺but the public interest
in the teacher compensation issue was far more significant than the
calculation of postjudgment interest issue re-argued here.


                                               5
appeal. Brown’s failure in his appellate briefs to challenge that position, which was
incorporated in this court’s decision, does not deprive that decision of its finality.
Nonetheless, having now considered the issue, we confirm that section 965.5 governs
accrual of postjudgment interest in this matter.
       Section 965.5, subdivision (b), provides that a “judgment for the payment of
money against the state or a state agency is not enforceable under Title 9 (commencing
with Section 680.010) of Part 2 of the Code of Civil Procedure, but is enforceable under
this chapter.”3 “The Legislature’s purpose in enacting subdivision (b) was ‘to provide that
execution and other remedies under the Code of Civil Procedure for enforcement of
money judgments do not apply to enforcement of a money judgment against a local
public entity. Such a judgment is payable under this article, and a writ of mandate is an
appropriate remedy to compel payment.’ ” (San Francisco Unified School Dist. v. San
Francisco Classroom Teachers Assn. (1990) 222 Cal. App. 3d 146, 151; see also Code of
Civil Procedure section 1095 [“[d]amages and cost” awarded in connection with the
granting of a writ of mandate, “may be enforced in the manner provided for money
judgments generally.”].) Under subdivision (c) of section 965.5, “[i]nterest on the amount
of a judgment or settlement for the payment of moneys against the state shall commence
to accrue 180 days from the date of the final judgment or settlement.” Under the plain
language of these statutes, as previously decided by this court, a judgment that requires
the payment of money in a mandate action against a government entity is enforceable
under section 965.5. (Brown, supra, 20 Cal.App.5th at p. 1120; see also City of Clovis v.
County of Fresno (2014) 222 Cal. App. 4th 1469, 1482-1483 [§ 970.1, which mirrors



       3
         See also Code Civil Procedure section 695.050 [“A money judgment against a
public entity is not enforceable under this division if the money judgment is subject to
Chapter 1 (commencing with Section 965) of, or Article 1 (commencing with Section
970) of Chapter 2 of, Part 5 of Division 3 .6 of Title 1 of the Government Code.”]; Code
Civil Procedure section 683.320 [“This chapter does not apply to a money judgment
against a public entity that is subject to Section 965.5 or 970.1 of the Government
Code.”].


                                              6
§ 965.5 but applies to local entities, applies to postjudgment interest in a writ of mandate
matter].)
       Brown cites no authority to the contrary. Instead, he relies on several cases in
which the courts have held that a mandamus action seeking to compel a government
entity’s payment of benefits or backpay is not subject to the claims presentation
requirements that are located in a different part of the Government Code. (See, e.g.,
Eureka Teacher’s Assn. v. Board of Education (1988) 202 Cal. App. 3d 469; Harris v.
State Personnel Bd. (1985) 170 Cal. App. 3d 639, disapproved on another point in
Coleman v. Department of Personnel Administration (1991) 52 Cal. 3d 1102, 1123, fn. 8;
Forde v. Cory (1977) 66 Cal. App. 3d 434.) None of these cases dealt with enforcement of
a judgment for the payment of money against a government agency. There is no dispute
that Brown was excused from the claims presentation requirement under section 905,
subdivision (j).4 This exclusion, however, did not render section 965.5 inapplicable.5
       Accordingly, the trial court properly concluded that the department’s calculation
of interest was consistent with the Brown decision and denied Brown’s motion for
additional interest.
                                        Disposition
       The order denying Brown’s motion to further enforce the writ is affirmed.

                                                  POLLAK, P. J.
WE CONCUR:

TUCHER, J.
BROWN, J.

       4
         Section 905, subdivision (j) excludes from the claims requirement “[c]laims
arising under any provision of the Unemployment Insurance Code, including, but not
limited to, claims for money or benefits, or for refunds or credits of employer or worker
contributions, penalties, or interest, or for refunds to workers of deductions from wages in
excess of the amount prescribed.”
       5
        See section 905 [exempting enumerated actions from presentation of claims in
“accordance with Chapter 1 (commencing with Section 900) and Chapter 2 (commencing
with Section 910)”].


                                             7